Citation Nr: 1243165	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a headache disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to September 1956.

This case comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2011, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.

In August 2011, the Board also remanded claims of entitlement to service connection for hearing loss and tinnitus.  An August 2012 RO rating decision granted entitlement to service connection for bilateral hearing loss.  An October 2012 RO rating decision granted entitlement to service connection for tinnitus.  Those decisions terminated the Board's jurisdiction over these claims.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the Virtual VA electronic records storage system does not reveal any additional documents not currently associated with the paper claims folder.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  This includes obtaining a medical opinion which is based on an accurate factual foundation, and provides a medical opinion which addresses all relevant facts and medical science.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board also notes that the Veteran's service treatment records (STRs) are presumed destroyed through no fault of the Veteran.  When STRs are missing, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

The Veteran seeks to establish his entitlement to service connection for a headache disorder.  The Board remanded this claim in August 2011 for VA examination as it appeared that the Veteran had alleged the onset of headaches in service which continued intermittently since that time.  However, his allegations were not clear or specific.

A June 2012 VA examination obtained a history of the Veteran having headaches in service about 2-3 times.  A clear history of continuity of symptomatology was not obtained.  The examiner only noted that private medical records did not reflect diagnosis or treatment for a headache disorder.  A clear opinion as to whether a current headache disorder existed was not provided.  At this time, the Board has insufficient factual information to determine the Veteran's entitlement to service connection for a headache disorder.  As such, the Board finds that additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Assist the Veteran in obtaining any additional private treatment records for his claimed headache disorder.

2.  Upon completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of any headache disorder.  The claims folder contents must be made available to the VA examiner.  Pertinent documents should be reviewed.  

Advise the examiner that service treatment records are missing through no fault of the Veteran.  The examiner must obtain an extensive history from the Veteran regarding the character, frequency and duration of his headache symptoms before, during and after service.  

Following examination and interview of the Veteran as well as review of the claims folder, the examiner is requested to offer an opinion as to whether (a) the Veteran currently has a diagnosed headache disorder, and (b) if so, whether this disorder at least as likely as not had its onset in service or is related to service.  The examiner should discuss whether there is any medical reason to accept or reject the Veteran's allegation that his current headache disorder first manifested during active service.

In providing this opinion, the examiner should consider the following:
* an April 9, 2009 private medical examination which was negative for headaches;
* a May 6, 2009 private medical examination wherein the Veteran denied having headaches;
* a May 8, 2009 private otorhinolaryngologist report reporting that the Veteran denied having headaches;
* an evaluation in May 2009 by Skyridge Medical Center which included cranial computed tomography (CT) scan, CT angiogram of the Circle of Willis, and carotid Doppler ultrasound;
* a June 6, 2009 private medical examination wherein the Veteran denied having headaches;
* the Veteran's July 2009 statement of headaches which "occurred off and on" since service; and
* the history obtained from the Veteran on VA examination in June 2012.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above action, the claim should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

